DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts amendments made to the claims, filed on September 1, 2021:
 	Claims 1-23 are pending.
Response to Arguments
3.	Applicant's arguments on page 6, filed on September 1, 2021, have been fully considered and are persuasive. The rejection of claims 1-23 has been withdrawn.
 
Reasons for Allowance
4.	Claims 1-23 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 12.
Regarding claim 1, 
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a computer readable storage device coupled to the at least one processor, the computer readable storage device containing a library of non-conforming laser system data profiles based on performance 
Regarding claim 12, 
None of the cited prior arts discloses the claimed method of independent claim 12, in particular having the limitation of “receiving from a first sensor a first set of event data of a predetermined duration associated with a first sensor parameter of a first laser system; retrieving from one or more computer readable storage devices one or more sets of stored laser failure-mode event data profiles; comparing the first set of event data with the one or more sets of stored laser failure-mode event data profiles; and identifying a change in a failure-oriented laser system parameter in the first laser system based on the comparing”.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-MINSUN HARVEY, can be reached on  (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828